FILED
                            NOT FOR PUBLICATION                              JUN 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PATRICK PAGE,                                     No. 08-55266

               Petitioner - Appellant,            D.C. No. 2:07-cv-06071-AHM

  v.
                                                  MEMORANDUM *
JOHN MARSHALL,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       California state prisoner Patrick Page appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

dismiss.

       Page contends that the Board’s 2004 decision to deny him parole was not

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supported by “some evidence” and therefore violated his due process rights. After

briefing was completed in this case, this court held that a certificate of

appealability (“COA”) is required to challenge the denial of parole. See Hayward

v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Now the Supreme

Court has held that the only federal right at issue in the parole context is

procedural, and the only proper inquiry is what process the inmate received, not

whether the state court decided the case correctly. See Swarthout v. Cooke, 131 S.

Ct. 859, 863 (2011) (per curiam). Because Page raises no procedural challenges

regarding his parole hearing, a COA cannot issue, and we dismiss the appeal for

lack of jurisdiction. See 28 U.S.C. § 2253(c)(2).

      Further, because Page has not has made a substantial showing of the denial

of a constitutional right, we decline to certify his remaining claims. Id.

      We deny Page’s “motion to amend petition for writ of habeas corpus,”

received on October 14, 2008.

      DISMISSED.




                                           2                                   08-55266